Title: From Thomas Jefferson to Albert Gallatin, 13 November 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J to mr Gallatin
                     
                     Nov. 13. 08.
                  
                  1. the ship Aurora, Capt. Rand. provisions, lumber, & naval stores being the articles on which we rely most for effect during our embargo, Rand’s loading, as to the great mass of it’s articles, seems not to render his case suspicious. keeping therefore the articles of  provisions lumber & naval stores within their regular limits, I see no objection to a permit in the character of his cargo: and the objection drawn from his dislike & disapprobation of the embargo has never been considered as an obstacle where the person has not actually been guilty of it’s infraction. I think a permit should be granted under the regular limitations as to the proportion of provisions Etc.
                  2. the Schooner Concord, property of John Bell of Petersburg. wherever a person has once been guilty of breaking the embargo laws, we can no longer have confidence in him, and every shipment made by him becomes suspicious. no permit should be granted him, the fact of a prior breach being sufficient without the formality of it’s being found by a jury.
                  3. the Schooner Caroline belonging to Brown & Pilsbury of Buckstown where every attempt, the Collector says, has been made, & still continues to be made to evade the embargo laws. the nature of the cargo is sufficient to refuse the Permit, being wholly of provisions & lumber. this is the first time the character of the place has been brought under consideration as an objection. yet a general disobedience to the laws in any place must have weight towards refusing to give them any facilities to evade. in such a case we may fairly require positive proof that the individual of a town tainted with a general spirit of disobedience has never said or done any thing himself to countenance that spirit. but the first cause of refusal being sufficient, an enquiry into character & conduct is unnecessary.
                  
                     Th: Jefferson
                     
                  
               